Citation Nr: 9901247	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for anxiety or panic 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard and was ordered 
to active duty in support of Operation Desert Shield/Storm 
from November 28, 1990 to May 10, 1991.  He had prior active 
service of 4 months and 21 days.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of a June 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2.  The currently demonstrated panic disorder is shown as 
likely as not to be due manifestations of chronic insomnia, 
gastrointestinal problems, shortness of breath and chest pain 
which the veteran experienced in connection with his service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
panic disorder is due to disease or injury which was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

The veteran contends that he suffers from an anxiety or panic 
disorder as a result of his military service.  He alleges 
that he began to experience chronic insomnia, 
gastrointestinal problems, shortness of breath and chest 
pains after being deployed for active service during Desert 
Storm.  The veteran explained that he did not seek medical 
treatment while in service because he did not realize the 
seriousness of his condition.  He testified at a hearing at 
the RO that, after returning home, the symptoms continued and 
his gastrointestinal problems intensified such that he was 
forced to seek medical attention.  He noted that he was 
ultimately discharged from the National Guard due to his 
condition.  

Lay statements submitted in support of the veterans claim 
from his wife and friend supported the veterans description 
of the symptoms suffered by him during service.  The 
veterans friend stated that during Operation of Desert Storm 
he noticed that the veteran had a lot of stomach trouble and 
constantly complained of an inability to sleep.  He also 
noted that, while conversing with the veteran, his neck, face 
and ears would become red and it appeared that the veteran 
had difficulty relaxing.  The veterans wife also related her 
observations of the veterans condition, specifically the 
insomnia and gastrointestinal difficulties.  

The veterans service medical records confirm that he was, in 
fact, discharged from the South Carolina Army National Guard 
because of his panic disorder, as was recommended by the 
Medical Duty Review Board; however, the records were negative 
for findings or treatment relative to insomnia, 
gastrointestinal problems, shortness of breath or chest 
pains.  

In support of his claim, the veteran submitted private 
medical evidence from Gerald Fishman, M.D. and Roger Deal, 
M.D.  Records from Dr. Fishman reveal that the veteran was 
first diagnosed with an anxiety condition in September 1994 
after reporting symptoms including diffuse stomach tightness 
associated with watery diarrhea, burning in the stomach, 
moderate to significant stress and trouble sleeping.  Dr. 
Fishman, in a subsequent statement dated in February 1998, 
opined that the stomach problems, insomnia, turning red and 
inability to relax that the veteran experienced in service 
well might have been the onset of his problems with 
anxiety.  

Based on a review of the veterans history and a mental 
status examination, Dr. Deal diagnosed panic disorder with 
underlying generalized anxiety traits, although not probably 
an anxiety disorder.  He also recommended that the veteran 
seek a Medical Board discharge from the National Guard in 
order to avoid overseas deployment, which he opined might be 
so stressful to the veteran as to compromise him and his 
unit.  

The veteran was afforded a VA examination in March 1997.  At 
that time, the veteran reported a history of anxiety, 
decreased appetite, insomnia, gastrointestinal problems and 
chest pains commencing after his deployment to active duty 
for Desert Storm in 1991.  Following an examination, a 
diagnosis of panic disorder was rendered.  The examining 
physician further explained that the veteran seemed to have 
developed symptoms consistent with panic disorder associated 
with gastrointestinal distress, insomnia, chest pain and 
generalized anxiety.  

Based on its review of the record, the Board finds that the 
evidence is in relative equipoise with respect to the 
veterans claim in showing that his panic disorder as likely 
as not is due to manifestations of chronic insomnia, 
gastrointestinal distress, chest pain and generalized anxiety 
experienced in service.  By extending the benefit of doubt to 
the veteran, the Board finds that service connection for the 
panic disorder is warranted.  



ORDER

Service connection for panic disorder is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
